DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 require “C-shaped steel” but do not clearly define what is required to meet the limitation.  They do not state what the object is required to be (e.g. a beam) or not to be such that one of ordinary skill in the art would be apprised of the scope of the claims.  Appropriate correction is required.
Claim 7 states the limitation “a chin portion in a complementary shape to the first hole except for circle” and it is not clear what is required (or not) by the phrase “except for circle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobel (DE 102015111880 A1) in view of Eriksson (US 2021/0041144).
Regarding claim 1, Gobel (hereafter “D1”) discloses a fixed structure of solar panels (figure 1) and C-shaped steel ([0044]) comprising: a C-shaped steel (10), extending in a lateral direction, having a top surface for solar panels (50, 51) laying thereon; a spacer (at 22, 24) disposed on the top surface (figure 4) with two opposite sides (at 24, 24.3) each being provided with a positioning surface for solar panels abutting against so that solar panels are spaced apart and are positioned by the spacer ([0050]); a fastening frame (25), extending in a longitudinal direction (figure 1), disposed above the C-shaped steel, the fastening frame including a bolt (29) penetrated through a first hole which is provided on the fastening frame, a pressing member (at 23, 23.7) disposed under the C-shaped steel with a first end abutting against the C-shaped steel and a second end abutting against the solar panels (figure 5), wherein the bolt penetrates through a second hole (hole at 24.1) of the pressing member and then connects with a nut (figure 5), the pressing member, by locking the nut, abuts against the C-shaped steel and the solar panels so that the fastening frame and the C-shaped steel are in cooperation to clamp the solar panels for fastening ([0053]).
D1 does not disclose use of a rubber strip or steel material.  Eriksson (hereafter “D2”) teaches use of a protective rubber gasket (1214) between a clamp member (1216) and pv panels ([0073]; figure 12).  D2 also teaches mounting to steel beams (1404; [0090]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify D1 with the addition of a rubber protective gasket/strip as taught by D2 to minimize damage to solar panels.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize a steel material as taught by D2 for the beams of D1.
Regarding claim 2, D1 as modified discloses wherein the spacer (at 22,24) is made of a non-conductive material; the positioning surfaces are located on a middle portion of the spacer, wherein the middle portion includes a gasket (added per claim 1) extending between the C-shaped steel and the solar panels (figure 5).
Regarding claim 3, D1 as modified discloses wherein the fastening frame (25) includes a groove (channel 25.1) extending in the longitudinal direction between the solar panels (figure 5).
Regarding claim 4, D1 as modified discloses wherein the C- shaped steel (10) includes a downward extending portion (not indexed – figure 5) disposed at a side of the top surface, the downward extending portion being abutted by the first end (at 23.1) of the pressing member (figure 3).
Regarding claim 5, D1 as modified discloses wherein the first end (at 23.1) of the pressing member is bent upward to hook the downward extending portion (at 23.7 – figure 4).
Regarding claim 6, D1 as modified discloses wherein the second end of the pressing member includes a flat portion (at 23.2) which is totally engaged with the solar panels (figures 2, 5).
Regarding claim 7, D1 as modified discloses wherein the bolt (29) includes a head portion which is larger than the first hole, a chin portion in a complementary shape to the first hole except for circle and a body portion with threads, the head portion abutting against the fastening frame, the chin portion inserting into the first hole, the body portion passing through the first hole and the second hole ([0050] discloses bolt/screw having head portion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631